ORDER
On March 18, 2013, petitioner Alan J. Albrecht filed a petition for reinstatement. Shortly thereafter, the Director of the Office of Lawyers Professional Responsibility filed a petition and a supplementary petition for disciplinary action against Al-brecht. On April 9, 2014, we disbarred Albrecht after a referee concluded that Albrecht had committed the misconduct alleged in the petition and supplementary petition for disciplinary action. In re Al-brecht, 845 N.W.2d 184 (Minn.2014).
The Director has filed a motion to dismiss Albrecht’s petition for reinstatement. He argues that the petition is moot and premature, in light of Albrecht’s disbarment. Albrecht has not filed a response to the motion.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that Alan J. Albrecht’s petition for reinstatement is dismissed. Should petitioner again seek reinstatement at some future date, he shall comply with the requirements of Rule 18(a) — (d), Rules on Lawyers Professional Responsibility.
BY THE COURT:
/s/Alan C. Page Associate Justice